In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the appellants that petitioners engaged *803in a strike in violation of subdivision 1 of section 210 of the Civil Service Law, the appeals are from (1) a judgment of the Supreme Court, Nassau County (Murphy, J.), entered June 17, 1980, which, except as to petitioners Lanzello, Masi, O’Neill, Reisender, Giblin and Harvey, annulled said determination and directed an immediate hearing as to each petitioner, and (2) an order of the same court dated September 26, 1980, which denied appellants’ motion, in effect, for leave to reargue. Appeal from order dismissed, without costs or disbursements. Judgment affirmed, without costs or disbursements. The affidavits as well as other proof submitted by the successful petitioners in conjunction with their objections to appellants’ strike determination were sufficient to raise issues of fact requiring hearings (see Civil Service Law, §210, subd 2, par [h]; Matter of Zarella v Koch, 74 AD2d 749). Appellants’ motion “for leave to renew” was, in reality, a motion to reargue, as no new matter was presented which was unavailable to them prior to the court’s decision (see Flock v Flock, 81 AD2d 605). An order denying a motion for leave to reargue is not appealable. Hopkins, J. P., Titone, Gibbons and Cohalan, JJ., concur.